Citation Nr: 0836897	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-22 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than January 1, 2004 
for the payment of an award of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran served on active duty from September 1975 to 
April 1992.  He died in June 2001.  The appellant is 
considered the veteran's surviving spouse for VA purposes.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 letter by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, that awarded DIC surviving spouse benefits, 
with a payment start date of January 1, 2004.  The appellant 
disagrees with the effective date assigned for her award of 
DIC benefits.  

In May 2008, the appellant testified before the undersigned 
Acting Veterans Law Judge sitting at the RO.  A copy of the 
hearing transcripts is of record and has been reviewed.


FINDINGS OF FACT

1.  The veteran died in June 2001.  

2.  In June 2001, the RO received the appellant's application 
for DIC, on behalf of the veteran's incapacitated child.    

3.  On December 30, 2003, the appellant filed a claim for DIC 
on behalf of herself.

4.  The RO awarded the appellant entitlement to DIC benefits, 
effective from January 1, 2004, which was the first day of 
the calendar month following the month in which the award 
became effective.  

5.  The preponderance of the evidence is against a finding 
that the appellant intended to file a claim for entitlement 
to DIC benefits, formal or informal, on her behalf prior to 
the payment start date of January 1, 2004.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 1, 
2004, for the payment of an award of DIC benefits to the 
appellant, are not met.  38 U.S.C.A. §§ 5100, 5111(West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.31, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his/her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that the claimant is 
expected to provide.   

However, VCAA notice is not required in every case.  The 
United States Court of Appeals for Veterans Claims (Court) 
recently held, for example, that such notice is not required 
under circumstances where a claim for service connection is 
granted, a rating and effective date are assigned, and the 
claimant files an appeal as to the effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006) (in which 
the Court held that, "[i]n cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled").  Rather, under those circumstances, the 
provisions of 38 U.S.C.A. §§ 5104, 7105, and 38 C.F.R. § 
3.103 are for application.  Id.

In this case, the appellant's earlier effective date 
essentially falls within this fact pattern.  Following 
receipt of notification of the June 2006 grant of DIC 
benefits, the appellant perfected a timely appeal with 
respect to the assignment of the January 1, 2004 effective 
date for the payment of that award.  Consequently, no section 
5103(a) notice is required for the appellant's earlier 
effective date claim.  As for the provisions of 38 U.S.C.A. 
§§ 5104, 7105 and 38 C.F.R. § 3.103, the record shows that 
the veteran has been provided a July 2007 statement of the 
case that contains notice of VA's effective date 
communication, his appellate rights, a summary of relevant 
evidence, citations to applicable law (38 C.F.R. § 3.400), 
and a discussion of the reasons for the decision made by the 
agency of original jurisdiction.  Hence, the procedural 
requirements of the law have been satisfied.  No further due 
process development is required.

Effective Dates

Except as otherwise provided, the effective date of an 
evaluation and award of DIC compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase, will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400. 

The effective date of an award of DIC compensation for a 
surviving spouse of a veteran who died in service is the 
first day of the month fixed by the Secretary concerned as 
the date of actual or presumed death, but only if the claim 
is received with in one year after the date the initial 
report of actual death or finding of presumed death was made.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(c)(1).

A specific claim in the form prescribed by the Secretary of 
Veterans Affairs must be filed in order for death benefits to 
be paid to any individual under the laws administered by VA.  
38 C.F.R. § 3.152.  The term "claim" or "application" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p). "Date of 
receipt" generally means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r).  An informal claim is any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).

The earliest date for commencement of payment of an 
additional award of compensation for a dependent spouse is 
the first day of the month following the effective date.  38 
C.F.R. § 3.31.

VA is required to look to all communications from the 
appellant which may be interpreted as applications or claims 
- formal and informal - for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits. 
38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a); See 
Servello v. Derwinski, 3 Vet. App. 196 (1992).

Here, the evidence shows that the veteran and the appellant 
married in August 1993, and divorced in October 1999.  The 
appellant and the veteran have one child together.  

The certificate of death reflects that the veteran died in 
June 2001.  In the same month, the appellant, on behalf of 
her son with the veteran, filed for DIC benefits on VA Form 
21-534, Application for Dependency Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child.  
On such form, the appellant indicated that the claimant was 
the veteran's son.  Included with the son's application was 
the veteran's DD-214, a copy of the son's birth certificate, 
and a letter from a private physician affiliated with the 
"UPMC Health System."  According to such letter, the 
physician indicated that the veteran's son has been severely 
disabled since birth and had been diagnosed with short gut 
syndrome.  The physician also wrote a note on a prescription 
that read "[F]or optimal health requires single family 
living arrangement with legal guardian & 24 staff support 
with in-home PT, speech T, weekly."  

The RO received, in November 2001, a letter from the 
appellant.  The appellant indicated that she had enclosed a 
copy of her ex-husband's death certificate "which should be 
included into my surviving child application."   

In response to the DIC application submitted on behalf of the 
veteran's son, by a November 2003 rating decision, the RO 
granted service connection for the cause of the veteran's 
death; established permanent incapacity for self-support for 
the veteran's child; and established basic eligibility to 
Dependents' Educational Assistance.    

The RO received the appellant's DIC application on December 
30, 2003.  On such application, the appellant listed herself 
as the claimant, and identified herself as the surviving 
spouse.

The appellant's claim for DIC benefits was denied in a 
January 2004 letter, as the evidence showed that the 
appellant was not recognized as a surviving spouse since the 
veteran and the appellant had been divorced at the time of 
the veteran's death.  

In February 2004, the appellant disagreed with the January 
2004 denial, and essentially asserted that she and the 
veteran had had a common law marriage subsequent to their 
divorce in October 1999.  The appellant subsequently 
perfected an appeal.

Subsequently, the appellant's claim was denied by the RO in 
February 2005 and May 2005, on the basis that the appellant 
was not recognized as the veteran's surviving spouse.

In November 2005, the appellant testified before a Decision 
Review Officer.  A copy of the hearing transcript is of 
record.  Thereafter, in January 2006, the RO issued an 
administrative decision that found that a valid common law 
marriage had existed, for VA purposes, between the appellant 
and the veteran from at least January 22, 2000.  
  
In a June 2006 letter, the RO granted DIC benefits to the 
appellant, as the surviving spouse.  The effective date was 
based on the date of receipt of her application on December 
30, 2003.  The payment start date was January 1, 2004.

The appellant asserts that the effective date should be in 
June 2001, the date the RO received the DIC application 
submitted on behalf the veteran's son.  

On review of all evidence of record, the Board finds that an 
effective date for the payment of the appellant's DIC award 
can be no earlier than January 1, 2004.  Significantly, there 
is no intent on the appellant's behalf to seek benefits for 
herself prior to the receipt of her claim on December 30, 
2003.  On the application for DIC benefits submitted in June 
2001, the appellant specifically wrote the name of her son on 
the line that was titled "claimant," and checked the box 
indicating that the claimant was the veteran's child.  
Moreover, on the June 2001 application, the appellant 
indicated that she and the veteran had divorced in October 
1999, which is also evidence against her contention that she 
intended to file as a surviving spouse.  The Board also notes 
that, along with the June 2001 application on behalf of the 
son, the appellant included a copy of the son's birth 
certificate, and a statement from the physician affiliated 
with the "UPMC Health System."  Such physician indicated 
that the veteran's son had been disabled since birth.  
Submission by the appellant of the son's birth certificate 
and the private letter further shows her intent to file the 
June 2001 claim on behalf of the son and not herself.  
Lastly, the  appellant, herself, in her letter received by 
the RO in November 2001, referred to the June 2001 DIC 
application as the "surviving child application."  Based on 
the foregoing, the Board finds that the evidence of record 
clearly shows that the appellant, in June 2001, intended to 
file for DIC benefits on behalf of the veteran's son, and not 
herself.

The Board acknowledges the appellant's assertion that she 
attempted to file a DIC application for herself in June 2001, 
but was told by a VA employee that she could not as she was 
divorced from the veteran.  However, VA has no duty to engage 
in a liberal reading beyond the four corners of the June 2001 
DIC application.  

Thus, as the appellant's original DIC claim was received at 
the RO on December 30, 2003, there is no legal basis to award 
an effective date earlier than December 30, 2003, the date of 
receipt of the claim.  Consequently, January 1, 2004, is the 
correct effective date for the payment of the appellant's DIC 
benefits.

As a matter of law, the appellant's claim of entitlement to 
payment of DIC benefits prior to January 1, 2004, must be 
denied.  As the disposition of this claim is based on the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  See Mason v. 
Principi, 16 Vet. App. at 132; Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Although the Board is sympathetic to the appellant's claim, 
it is without authority to grant payment of DIC benefits 
prior to January 1, 2004, on an equitable basis, and instead 
is constrained to follow the specific provisions of law.  See 
38 U.S.C.A. § 7104(c) (West 2002 & Supp. 2007).


ORDER

An effective date earlier than January 1, 2004, for the 
payment of an award of DIC benefits is denied.  


		
__________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


